NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                               Submitted November 17, 2010*
                                Decided November 18, 2010

                                           Before

                              JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

No. 10‐1441

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 95‐cr‐40003‐JPG

ESTON THOMAS,                                       J. Phil Gilbert, 
     Defendant‐Appellant.                           Judge.

                                         O R D E R

       A jury found Eston Thomas guilty of distributing and conspiring to distribute crack
cocaine, see 21 U.S.C. §§ 846, 841(a)(1), and we upheld his sentence of 360 months’
imprisonment, the bottom of the then‐applicable guidelines range.  United States v. Lewis,



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐1441                                                                              Page 2

117 F.3d 980 (7th Cir. 1997).  In 2008 Thomas moved for a reduced sentence under 18 U.S.C.
§ 3582(c)(2), invoking Amendments 706 and 713 of the sentencing guidelines, which
retroactively reduced the base offense level for most crack offenses, see U.S.S.G. supp. to
app. C, 221‐26, 253 (2008) (Amendments 706 and 713).  The district court concluded that
Thomas was entitled to a 2‐level reduction to his base offense level because he had
originally been convicted of distributing more than 1.5 but less than 4.5 kilograms of crack,
and Amendment 706 changed U.S.S.G. § 2D1.1 to reduce the base offense level for this
quantity from 38 to 36.  The court imposed a reduced sentence of 324 months’
imprisonment, the bottom of the revised guidelines range.

        On appeal Thomas argues, as he did in the district court, that he is entitled to a
further reduction because, as he sees it, (1) he was responsible for distributing less than 1.5
kilograms of crack, and (2) the district court erroneously increased his offense level by four
under U.S.S.G. § 3B1.1(a) for his leadership in the conspiracy.  Thomas’s arguments
challenge the district court’s original sentencing decision, and § 3582(c) does not authorize a
“plenary resentencing proceeding,” Dillon v. United States, 130 S. Ct. 2683, 2691 (2010); see
United States v. Neal, 611 F.3d 399, 401 (7th Cir. 2010).  Instead, the district court must
determine what the defendant’s guideline range would have been with the amendment and
leave other sentencing factors unchanged.  See U.S.S.G. § 1B1.10(b)(1); Dillon, 130 S. Ct. at
2694.  Thomas’s challenge to the increase under § 3B1.1(a) fails because Amendment 706
does not affect the applicability of that guideline to Thomas’s total offense level.  See United
States v. James, 548 F.3d 983, 985 (11th Cir. 2008).  To accept Thomas’s contention that he was
responsible for distributing less than 1.5 kilograms of crack, the district court would have
had to contradict the original determination that he was responsible for more than 2
kilograms, Lewis, 117 F.3d at 986.  Because § 3582(c) prohibits district courts from making
“findings inconsistent with that of the original sentencing court,” United States v. Woods, 581
F.3d 531, 538 (7th Cir. 2009), the district court here properly concluded that Thomas was not
entitled to more than a two‐level reduction to his offense level.

                                                                                   AFFIRMED.